Citation Nr: 0009340	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-36 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.  

2. Entitlement to service connection for a skin condition 
other than psoriasis.

3. Entitlement to an increased disability rating greater for 
psoriasis, currently evaluated as 10 percent disabling.

4. Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.

5. Entitlement to an increased (compensable) disability 
rating for status post fracture, left radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Marine Corps from 
February 1965 to December 1968, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that through his representative, the 
appellant has proffered argument with regard to a claim of 
entitlement to an increased rating for "bilateral hearing 
loss."  See Appellant's brief, dated March 13, 2000.  The 
record reveals that only the appellant's claim of entitlement 
to an increased disability rating for hearing loss of the 
left ear has been certified for appeal.  Service connection 
for right ear hearing loss was granted by rating decision 
dated in October 1999, and to the Board's knowledge the 
appellant has not filed a Notice of Disagreement with regard 
to the disability rating assigned for that disorder.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  The issue of entitlement to an increased 
disability rating for right ear hearing loss is therefore not 
before the Board at this time and will not be discussed 
further herein.


FINDINGS OF FACT

1. The appellant has proffered competent testimony that, when 
presumed credible, suggests that he was exposed to an 
herbicide agent while serving on active military duty in 
Vietnam.

2. The appellant has proffered competent medical evidence 
that when presumed credible, suggests that he incurred a 
neurological disorder (peripheral neuropathy) as a result 
of reported exposure to an herbicide agent in Vietnam.

3. The appellant has reported the existence of evidence that 
would suggest he incurred a dermatological disorder other 
than psoriasis as a result of his claimed exposure to an 
herbicide agent in Vietnam.


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for peripheral 
neuropathy is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2. The appellant's claim of service connection for a 
dermatological disorder other than psoriasis is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that he was exposed to an herbicidal 
agent while serving on active duty in Vietnam, and that this 
exposure caused him to develop neurological and 
dermatological disorders.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  The Board will then 
review the applicable law in the context of its disposition 
of each of the appellant's claims.  Additional facts and law 
will be discussed where appropriate in the context of each 
individual issue on appeal.


The Generally Applicable Law

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection - Herbicide Exposure

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 
4 Vet. App. 78 (1993).  As such, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. 
§ 3.309(e)], but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 1116(a) or 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  



Entitlement to service connection for peripheral neuropathy,
as directly related to service or as a residual of exposure 
to herbicide agents

Factual Background

The record reflects that the appellant underwent a VA 
electromyographic nerve conduction study in June 1990.  The 
study was conducted after the appellant complained of reduced 
strength, numbness, and paresthesia in both upper 
extremities.  The study revealed essentially normal 
conduction velocities and distal latencies for all nerves in 
the upper extremity with the exception of the right median 
sensory component.  The examiner observed that the 
irregularity was common to those who had been employed in 
manual work.   The amplitude testing was observed to be 
within functional limits.  The diagnostic impression was that 
the appellant had a mild sensory neuropathy in the right 
median sensory nerve in the area of the carpal tunnel.  The 
examiner observed that with that exception, the test was 
"essentially normal."  

In November 1990, the appellant underwent a neurological 
examination conducted by J.A.F., M.D.  The appellant reported 
that he had noticed developing a right-handed tremor while he 
was on active military duty, and that the tremor had worsened 
with time.  He reported that the tremor was present when he 
attempted to write, and occasionally when he attempted to 
feed himself.  He reported that he seldom had the tremor in 
his left hand, and never in other body parts.  The appellant 
also reported that he was then experiencing intermittent 
numbness and or paresthesia in the hands.  The appellant 
reported that he smoked about one and one-half packs of 
cigarettes per day, and that he drank from 12 to 20 cups of 
regular (i.e., non-decaffeinated) coffee daily.  

Upon motor system examination, the appellant's upper and 
lower extremities displayed no drift, and the strength was 
intact throughout.  His deep tendon reflexes were 2+ 
throughout.  His gait, station, and coordination were intact.  
Sensory examination revealed no loss to light touch, 
pinprick, temperature or vibration with the exception of the 
ring finger of the right hand.  

Dr. J.A.F. observed that the appellant's physical examination 
was essentially normal with the exception of a tremor noticed 
when he was writing.  He observed that there was no evidence 
that the appellant had focal or segmental dystonia.   The 
physician observed that it was possibly the large amount of 
caffeine and nicotine used by the appellant that contributed 
to his tremor, and that it would be appropriate for an effort 
to be undertaken to alleviate this use.  He further stated 
that the appellant may have had hyperthyroidism or basal 
ganglia disease.  The physician did not opine as to the cause 
of any of these suspected disorders, other than with regard 
to the appellant's use of caffeine and nicotine.  

An August 1992 VA medical record intake information note 
reflects that the appellant complained of a tingling 
sensation and weakness of his arms.  He stated that he was 
exposed to an herbicide agent in 1968.  In part, a statement 
of his history included "neuropathy of [the] upper 
extremity," and "skin rash exposed to 'agent orange.'"  In 
May 1993, it was noted that the appellant's right upper 
extremity tremor had persisted.  The assessment was that the 
tremor was of "unclear etiology," and that magnetic 
resonance imaging, electromyographic, and neural conduction 
velocity testing had all resulted in normal findings.  

In December 1994, the appellant related that while in 
Vietnam, he had been in areas where spraying of an herbicide 
agent had been conducted and that he had been exposed to the 
substance.

In October 1997, the appellant underwent electromyographic 
testing by VA.  It was noted that the testing revealed 
delayed sensory distal latency in both the ulnar nerves, 
suggestive of peripheral neuropathy.  In July 1999, the 
appellant underwent an examination by R.F.F., M.D., F.A.C.S., 
a specialist in vascular surgery.  In part, the physician 
opined that there was then no physical evidence to support a 
diagnosis of peripheral neuropathy.

The appellant also underwent a neurological evaluation 
conducted by R.A.M., M.D. in July 1999.  After reviewing the 
appellant's previous and present symptoms, the physician 
reported that he did not then see a tremor evident.  As to 
the issue of whether the appellant had a peripheral 
neuropathy, Dr. R.A.M. observed that the appellant's 
prominent symptoms appeared in his upper extremities, which 
was not usual in cases of peripheral neuropathy.  The 
physician recommended that the appellant undergo both distal 
motor and distal sensory latencies of the median and ulnar 
nerves, with associated nerve conduction velocity studies to 
ascertain the presence of the disorder at issue.  Dr. R.A.M. 
further stated that at that time, he could not confirm a 
diagnosis of peripheral neuropathy, but that it may be 
present.  

In an August 1999 addendum to his report, Dr. R.A.M. reported 
that the appellant had undergone the recommended studies.  
These resulted in findings (1) borderline evidence for axonal 
polyneuropathy; (2) right carpal tunnel syndrome, and; (3) 
right ulnar neuropathy at the wrist.  He opined that the 
electrodiagnostic studies were consistent with a mild 
peripheral neuropathy.  Dr. R.A.M. further observed that when 
he initially interviewed the appellant, the appellant 
reported that he worked on equipment in service which he 
believed was contaminated by "Agent Orange."  Dr. R.A.M. 
further observed that "Agent Orange is known to cause 
peripheral neuropathy."  

Analysis

As a general matter, evidence proffered in support of a claim 
of entitlement to service connection is presumed credible if 
it comes from a competent source and is not "inherently 
incredible."  King, supra; see also Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); see Samuels v. West, 11 Vet. App. 433, 
436 (1998).   
In this matter, the appellant has stated that while serving 
in Vietnam, he was exposed to an herbicide agent.  See his 
Substantive Appeal, received in December 1994.  The 
appellant's general account of such exposure is sufficient in 
these circumstances to warrant a presumption of credibility.  
Pearlman v. West, 11 Vet. App. 443 (1998); compare McCartt v. 
West, 12 Vet. App. 164 (1999) [Observing that the mere 
presence of a veteran in Vietnam is not sufficient to trigger 
a presumption that the veteran was exposed to an herbicide 
agent, and that the presumption is only triggered when a 
diagnosis of one of the enumerated presumptive disorders is 
of record.].

With the appellant's presumed to be credible account of 
exposure to an herbicide in Vietnam; the opinion of Dr. 
R.A.M. that "Agent Orange is known to cause peripheral 
neuropathy"; and a diagnosis of that disorder, the appellant 
has submitted a well-grounded claim of entitlement to service 
connection for peripheral neuropathy on a direct basis.  
Under applicable law, the appellant has therefore proffered 
evidence of a current disorder that is linked by competent 
medical evidence to his military service.  

The appellant's claim of entitlement to service connection 
for a neurological disorder is well grounded, and for reasons 
which will be addressed below it will be remanded for further 
development of the evidence. 


 Entitlement to service connection for a skin condition,
as directly related to service or as a residual of exposure 
to herbicide agents

Factual Background

The record reflects that in December 1989, the appellant was 
treated by a VA physician due to complaints of recurrent skin 
problems.  The examiner diagnosed the appellant to have 
psoriasis and noted that there were no lesions noted that 
were the result of exposure to an herbicide agent.  A  
December 1990 VA dermatological examination report reflects a 
history of psoriasis for the previous 20 years.

Service connection for psoriasis was granted in a January 
1991 VA rating decision.

Subsequent treatment records reflect that the appellant 
received care for various skin complaints, including 
pruritus, erythema,  scaling, and urticaria.  In a December 
1992 VA treatment note, a diagnostic impression of 
dermatitis, exacerbated in sun exposed areas, was rendered.  
In a December 1993 VA treatment note, porphyria cutanea tarda 
was ruled out.  

In a December 1993 substantive appeal, the appellant related 
that a VA physician had informed him that his "rash is/and 
was caused by exposure to Agent Orange."  The appellant did 
not relate which diagnosed skin disorder (i.e., the presently 
non-service-connected dermatitis or the service-connected 
psoriasis) was referred to by the VA physician as having been 
caused by exposure to the herbicide agent.  

Analysis

As is noted above, the appellant has proffered facts that, 
when presumed credible, suggest that he was exposed to an 
herbicide agent while serving on active duty in Vietnam.  
Additionally, he has reported that a VA physician has opined 
that his "skin rash" was caused by exposure to an herbicide 
agent.

Applicable law mandates that in the preliminary determination 
of whether a claim is well grounded, VA must ascertain 
whether a claimant has reported the existence of evidence, or 
other information, that would serve to render the claim 
plausible.  See Beausoleil v. Brown, 8 Vet. App. 459, 464- 
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  
If so, VA must inform the putative claimant of the importance 
of obtaining the evidence in order to complete the 
application as provided for in 38 U.S.C. § 5103(a).  
Robinette, 8 Vet. App. at 79-80. 

The medical evidence, including the reported opinion, 
suggests that the appellant may have an additional 
dermatologic disorder, apart from the service-connected 
psoriasis, that has been caused service, including the 
appellant's claimed exposure to an herbicide.  Based on these 
facts, the Board concludes that the appellant's claim of 
entitlement to service connection for a dermatological 
disorder other than psoriasis is well grounded, and it will 
be remanded for further development of the evidence.  


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded.  

The claim of entitlement to service connection for a skin 
condition is well grounded.


REMAND

The Board has found the appellant's claims of entitlement to 
service connection for a neurological and a dermatological 
disorder well grounded.  Such a finding does not end the 
Board's inquiry.  The Board must then ensure that all 
appropriate assistance has been afforded to the appellant in 
the development of his claim.

The Board wishes to make it clear that the King presumption 
of credibility does not exist once a claim has been 
determined to be well grounded.  The Board then has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  
With respect to the appellant's service connection claims, 
the Board notes that scrutiny has not been undertaken into 
substantiating the appellant's generalized account of having 
been exposed to an herbicide agent in Vietnam.  See Pearlman, 
supra.

There is also the matter of the precise diagnosis of the 
claimed disabilities.  The Board believes that additional 
medical evidence is required as to these questions.

In order to present a well grounded claim for an increased 
rating of a service- connected disability, the veteran need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992); see also Jones v. Brown, 7 Vet. App. 134 (1994).

The Board observes that in October 1992, the appellant 
submitted through his congressional representative a copy of 
documents associated with his then pending application for 
benefits administered by the Social Security Administration 
(SSA).  Among the disorders listed by the appellant in his 
application for SSA benefits, the appellant reported that he 
was treated for disabilities involving his nerves, skin, and 
neurological system.  He also reported that he had difficulty 
in handling items with his left hand.  In his letter to his 
congressional representative, the appellant reported that he 
had been denied benefits from the SSA.  

A preliminary review of the evidence of record reveals that 
the appellant has reported the severity of his service-
connected disorders is more severe than was previously noted.  
In these circumstances, his disability ratings claims 
therefore appear to be well grounded.  The duty to assist 
would therefore include requesting information from other 
federal agencies.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992). In particular, VA must request potentially relevant 
records which may be in possession of the Social Security 
Administration.  See Cohen v. Brown, 10 Vet. App. 128, 151 
(1997); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and undertake the 
following measures:

a.  The appellant is to provide a 
detailed statement of the places, 
dates, times, and other 
circumstances where he believed he 
was exposed to any herbicide agent 
while serving on duty in Vietnam.  
In particular, the appellant should 
report his unit of assignment and 
approximate location as to each 
occurrence, and the names of any 
military operations to the best of 
his knowledge as to involving the 
claimed use of the herbicide.  

b.  The appellant and his 
representative should be requested 
to ascertain whether the appellant 
has received any VA, private, or 
other medical treatment that is not 
evidenced by the current record.  
The appellant should be provided 
with the necessary authorizations 
for the release of any treatment 
records not currently on file.  The 
RO should then obtain these records 
and associate them with the claims 
folder.  

c.  The RO should obtain a copy of 
the appellant's SSA records and 
associate it with the appellant's 
claims folder.  

2.  Upon receipt of the appellant's 
statement with respect to Agent Orange 
exposure, the RO 
should attempt to corroborate it, 
including, if deemed necessary by the RO, 
sending the appellant's account to the 
service department or other official 
agencies.  Any pertinent information so 
obtained should be associated with the 
appellant's claims folder.   

3.  The RO should contact Dr. R.A.M., 
(i.e., the author of the July 1999 
medical opinion of record and its 
addendum), and ascertain the basis for 
his opinion that "Agent Orange is known 
to cause peripheral neuropathy."  In 
particular, the Dr. M. should be 
requested to clarify upon what medical 
basis he rendered his opinion with regard 
to the appellant. 

4.  The appellant should be scheduled for 
a VA physical examination in order to 
clarify the nature of the appellant's 
skin disorder(s) and whether it is at 
least as likely as not that any 
identified dermatologic disorder is 
linked to herbicide exposure.  The report 
of the VA examination should be 
associated with the appellant's claims 
folder.

5.  The appellant should be scheduled for 
a VA examination in order to clarify the 
nature and etiology of the appellant's 
claimed peripheral neuropathy, including 
whether it is at least as likely as not 
that any identified dermatologic disorder 
is linked to herbicide exposure.  The 
report of the VA examination should be 
associated with the appellant's claims 
folder.

Thereafter, the RO should readjudicate the appellant's claims 
under a broad interpretation of the applicable regulations.  
If the appellant is found to have been engaged in combat with 
the enemy, the provisions of 38 U.S.C.A. § 1154(b) are to be 
applied.  If the benefit sought on appeal remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case, including any additional 
laws and regulations, and given the applicable time to 
respond thereto.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. 
Compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 
  The Board observes that in a statement received in July 1992, submitted in support of his 
then pending claim of entitlement to service connection for post-traumatic stress disorder, 
the appellant reported that in addition to being a tank vehicle mechanic while on active 
military duty, he had worked as a laborer for a state highway department; a fireman for a 
railroad company; a maintenance man for a hotel; a machine operator; a stock clerk; a 
ward attendant in a psychiatric hospital; an automobile mechanic; a bottler in a brewery; a 
road maintenance crewman; and as an automobile salesman.  
  The Board notes that in its Supplemental Statement of the Case dated October 13, 1999, 
the RO observed that although a medical opinion had been obtained linking claimed 
herbicide exposure to peripheral neuropathy, the examiner "provided no reports or studies" 
in support of such an opinion.  However, it is now well-settled that in its decisions, VA 
may not rely upon its own unsubstantiated medical opinion, and as is noted above, all 
evidence proffered in support of a claim is presumed credible at the preliminary stage of 
determining whether the claim is well grounded.  Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

